Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear what is required by the recitations of “molecular weight” with the instantly claimed polymers of the instant claims 3 and 14.  It is particularly unclear what type of polymer molecular weight is required by the recitation of only “molecular weight” regarding these polymers, e.g. number, weight, z, viscosity, or some other type of average molecular weight.  The scope of the instant claims is therefore not clear.  
The instant specification definition of “Mw” as being weight average molecular weight  of page 5, the last line is noted.  The instant specification reference to the instantly claimed polymer molecular weights as “molecular weight (Mw)” of page 18 is noted.  This is not limiting of the instantly claimed “molecular weight” and it is impermissible to read limitations from the specification into the claims.  The instant specification, page 7, lines 1-4 recites “molecular weight” only regarding the styrene maleic anhydride copolymers.  The type of molecular weight in that recitation is not specified.  However, these instances do not define the bare recitation of “molecular weight” as requiring any particular type of polymer average molecular weight.  The scope of the instantly claimed “molecular weight” is therefore not seen as being defined in the instant specification.  It is therefore not clear what type of polymer molecular weight is required by the instantly claimed “molecular weight” recitations.  The scope of the claims is therefore not clear.

For examination purposes, any type of molecular weight will be taken as reading on the instantly claimed polymer molecular weights.

3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1, 2, 6, 12, 13, 17, 26, 27, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103435834 Liu et al., the machine English translation provided is referenced below, with EP 0595886 Dekoninck being cited as evidence.

Regarding claims 1, 2, and 6:

Liu, Example 4, particularly page 14, lines 14-18 discloses mixing 86.9 weight % of polyoxymethylene, 2.5 weight % of acrylonitrile-styrene-maleic anhydride copolymer, 0.3 weight % glycerol monostearate, and 0.3 weight % of bis[3-(3-tert-butyl-5-methyl-4-hydroxyphenyl) propionic acid triethylene glycol ester.  The acrylonitrile-styrene-maleic anhydride copolymer is a styrene malic anhydride copolymer.  The glycerol monostearate and bis[3-(3-tert-butyl-5-methyl-4-hydroxyphenyl) propionic acid triethylene glycol ester and their amounts are encompassed by the instantly claimed additives and their amounts.  The additional ABS is encompassed by the open language of the instant claims.  Based on the polyoxymethylene, acrylonitrile-styrene-maleic anhydride copolymer, glycerol monostearate and bis[3-(3-tert-butyl-5-methyl-4-hydroxyphenyl) propionic acid triethylene glycol ester, the exemplified composition of Liu has 96.6 weight % polyoxymethylene, 2.8 weight % of acrylonitrile-styrene-maleic anhydride copolymer and about 0.3 weight% of each of the glycerol monostearate and bis[3-(3-tert-butyl-5-methyl-4-hydroxyphenyl) propionic acid triethylene glycol ester.  This composition anticipates the instantly claimed composition of the instant claim 1.  It contains the ingredients and amounts thereof of the instant claim 1.  The same composition or similar composition must have the same or similar properties.  It is therefore expected that the composition of Liu’s example 4 necessarily and inherently has the heat deflection temperature of the instant claim 1 necessarily and inherently.  See MPEP 2112.  
It would further have been expected that the polyoxymethylene of Liu is OH terminated since it is not disclosed as being terminated with anything else or containing comonomers which would not give OH termination.  It is expected that the extrusion of polyoxymethylene and acrylonitrile-styrene-maleic anhydride of Liu at the temperatures of Liu would give reaction between the OH groups of the polyoxymethylene and the anhydride groups of the acrylonitrile-styrene-maleic anhydride.  Note the teachings of Dekoninck, paragraphs [0003], [0004], [0028], [0029], [0030], [0052], [0067], and [0072].  This increase in molecular weight and crosslinking of the polymer molecules is expected to increase the thermoset nature of the polymer molecules in Liu’s example 4 which also would have been expected to necessarily increase the thermal deflection temperature of the extruded, melt kneaded composition of Liu, of page 14, lines 14-23.

The polyoxymethylene of Liu’s Example 4 is taken as being a homopolymer because no comonomers are specified and it is not described as a copolymer.  The polyoxymethylene of Liu’s Example 4 therefore falls within the scope of the instant claim 2.

The bis[3-(3-tert-butyl-5-methyl-4-hydroxyphenyl) propionic acid triethylene glycol ester of Liu’s Example 4 is the antioxidant of the instant claim 6.  See Liu, page 9, lines 5-8.

Regarding claim 12, 13, and 17:

The discussion regarding Liu’s Example 4 and how it anticipates the instant claim 1 is repeated here.  The acrylonitrile-styrene-maleic anhydride of Liu contains acrylonitrile which falls within the scope of the unspecified modified styrene maleic anhydride of the instant claim 12.
Liu’s acrylonitrile-styrene-maleic anhydride is not required to have any acid groups which falls within the scope of the instant claim 12 acid value, noting or less.  The anhydride groups are not taken as being acid groups per se and therefore do not contribute to the acid value.
Liu is silent regarding the properties of the instant claim 12.  The composition of Liu’s Example 4 contains the ingredients and amounts of the instant claim 12.  The same composition or similar composition must have the same or similar properties.  It is therefore expected that the composition of Liu’s example 4 necessarily and inherently has the properties of the instant claim 12 necessarily and inherently.  See MPEP 2112.  
It would further have been expected that the polyoxymethylene of Liu is OH terminated since it is not disclosed as being terminated with anything else or containing comonomers which would not give OH termination.  It is expected that the extrusion of polyoxymethylene and acrylonitrile-styrene-maleic anhydride of Liu at the temperatures of Liu would give reaction between the OH groups of the polyoxymethylene and the anhydride groups of the acrylonitrile-styrene-maleic anhydride.  Note the teachings of Dekoninck, paragraphs [0003], [0004], [0028], [0029], [0030], [0052], [0067], and [0072].  This increase in molecular weight and crosslinking of the polymer molecules is expected to increase the thermoset nature of the polymer molecules in Liu’s example 4 which also would have been expected to necessarily increase the properties of the instant claim 12 in the extruded, melt kneaded composition of Liu, of page 14, lines 14-23.

The polyoxymethylene of Liu’s Example 4 is taken as being a homopolymer because no comonomers are specified and it is not described as a copolymer.  The polyoxymethylene of Liu’s Example 4 therefore falls within the scope of the instant claim 13.

The bis[3-(3-tert-butyl-5-methyl-4-hydroxyphenyl) propionic acid triethylene glycol ester of Liu’s Example 4 is the antioxidant of the instant claim 17.  See Liu, page 9, lines 5-8.

Regarding claims 26, 27, 30, and 31:

The molded article of Liu, page 14, line 23 and page 15, line 1 falls within the scope of the instant claims 26, 27, 30, and 31 because it is “an article” and “an insulator” because it is a molded article of the composition of Liu which is not conducting and is therefore an insulator.

6.      Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435834 Liu et al., the machine English translation provided is referenced below, with EP 0595886 Dekoninck being cited as evidence, as applied to claims 1, 2, 6, 12, 13, 17, 26, 27, 30, and 31 in paragraph 5 above, in view of WO 2013/081785 Fan et al.

The discussion of paragraph 5 above is repeated here.

Regarding claims 8 and 19:

Liu does not disclose the sterically hindered phenolic antioxidants of the instant claims 8 and 19.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the sterically hindered phenolic antioxidants of the instant claims 8 and 19 as the antioxidant of Liu, page 4, line 5 because Fan, paragraph [0049], noting the description of Irganox 1098 as sterically hindered phenolic antioxidant, and paragraph [0082], Table 10, Examples Ex-8 and Ex-9, noting the use of Irganox 1098 with those exemplified polyoxymethylene compositions, and the prior art sterically hindered phenolic antioxidant would have been expected to give the antioxidant properties it gives Fan’s examples to the polyoxymethylene composition of Liu’s Example 4 discussed above.

7.       Claims 23, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose the inventions of the instant claims 23, 28, and 29 and does not provide proper rationale to modify the inventions of the prior art into the inventions of the instant claims 23, 28, and 29.

8.      Claims 3 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose the inventions of the instant claims 3 and 14 and does not provide proper rationale to modify the inventions of the prior art into the inventions of the instant claims 3 and 14.


9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762